UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         GALLUP, TOZZI, and JOHNSON
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                         Private E1 JAVOHN C. SMITH
                        United States Army, Appellant

                                ARMY 20071151

          Headquarters, U.S. Army Training Center and Fort Jackson
                         Edye Moran, Military Judge
                Colonel Gregory B. Coe, Staff Judge Advocate


For Appellant:  Major Teresa L. Raymond, JA; Captain Michael E. Korte, JA.

For Appellee:  Pursuant to A.C.C.A Rule 15.2, no response filed.


                                31 July 2008

                     -----------------------------------
                             SUMMARY DISPOSITION
                     -----------------------------------
Per Curiam:

      Appellant pled guilty to aggravated assault.  The military judge
sentenced appellant to confinement for ten months and a bad-conduct
discharge.  In a pretrial agreement with appellant, the convening authority
promised to approve no confinement greater than a period of nine months.
When taking final action in the case, however, the convening authority
mistakenly approved the adjudged sentence of ten months confinement.

      This court has the authority to correct a sentence so it conforms with
the terms of a pre-trial agreement.  See United States v. Cox, 22
U.S.C.M.A. 69, 46 C.M.R. 69 (1972).  In this case, appellant concedes he
did not serve any confinement in excess of the terms of his pretrial
agreement.  We therefore conclude that the appellant has received the
benefit of his bargain regardless of the existence of error.


      The findings of guilty are affirmed.  After considering the entire
record, the court affirms only so much of the sentence as provides for a
bad-conduct discharge and confinement for nine months.  All rights,
privileges, and property, of which
appellant has been deprived by virtue of that portion of his sentence set
aside by this decision, are ordered restored.  See UCMJ arts. 58(c) and
75(a).

                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court